Case 3:20-cv-01008-RDM-MCC Document 10 Filed 09/17/20 Page 1 of 2

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ABEL HELB,
Plaintiff :
V. : 3:20-CV-1008
(JUDGE MARIANI)
ANGELA HOOVER, et al.
Defendants
ORDER
AND NOW, THIS __/ 4 DAY OF SEPTEMBER, 2020, upon review of

Magistrate Judge Carlson’s Report and Recommendation (“R&R”) (Doc. 8) for clear error or

 

manifest injustice,’ IT IS HEREBY ORDERED THAT the R&R (Doc. 8) is ADOPTED for the
reasons set forth therein, subject to the following:
1. Although the Court fully agrees with the R&R’s reasoning and legal conclusions,
Plaintiffs “Motion for Release or Bail, 28 U.S.C. § 2241” (Doc. 9), filed in response
to the R&R, and which is accompanied by a check for $5.00 (see id. at 4),
represents an attempt, albeit insufficient, to comply with Judge Carlson’s Orders
(Docs. 5, 7) and Plaintiff will therefore be afforded an opportunity to remedy the

deficiencies noted in the R&R.

 

‘ Following the filing of Magistrate Judge Carlson's R&R (Doc. 8), Plaintiff filed a “Motion for
Release or Bail, 28 U.S.C. § 2241” (Doc. 9). Although the Court deems this as a response to the R&R, the
document does not consist of objections thereto, but rather is liberally construed by this Court as an
attempt to correct the defects set forth in the R&R.
Case 3:20-cv-01008-RDM-MCC Document 10 Filed 09/17/20 Page 2 of 2

2. Within 21 days of the date of this Order, Plaintiff Helb shall fully pay the filing fee
prescribed by law or submit a motion for leave to proceed in forma pauperis and
shall submit a complaint to the court describing his specific claims. Failure to
comply with this Order will result in the dismissal of this action pursuant to Fed. R.
Civ. P. 41,

3. The case is REMANDED to Magistrate Judge Carlson for further proceedings

consistent with this Order.

3 phen

Robert D. Mariani
United States District Judge

 
